Citation Nr: 1708843	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO. 09-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease or related disorder, to include hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel



INTRODUCTION

The Veteran had active service from July 1981 to November 1981, September 1994 to November 1994, June 1998 to February 1999, and January 2003 to January 2004. He had additional periods of Reserve duty.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The appeal was previously before the Board in July 2011, April 2013, December 2013, and June 2015; in its December 2013 decision, the Board reopened the previously-denied appeal for service connection based upon a finding of new and material evidence.

The Veteran testified at Board hearings in February 2011 and April 2013.


FINDING OF FACT

The Veteran's heart disease, manifested by hypertension and premature ventricular contractions, had its onset during his June 1998 - February 1999 period of active duty. 


CONCLUSION OF LAW

The criteria for service connection for heart disease have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for heart disease, which was first manifested by hypertension and ventricular arrhythmias. He asserts that he was first treated for hypertension in service, and that he received treatment for arrhythmias beginning in January 2000, less than 9 months after he separated from active duty. For the reasons discussed below, the Board finds that service connection for heart disease is warranted. 

      A. Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

	B. Facts and Analysis

		1. Current Disability

The Veteran has current diagnoses of hypertension (see, e.g., March 2014 VA examination report, March 2016 medical opinion) and premature ventricular contractions (see, e.g., April 2010 VA examination report, March 2016 medical opinion).

      2. In-Service Incurrence

The Veteran asserted that he was treated for hypertension in service, during his June 1998 through February 1999 period of active duty. As documented in a January 2016 memorandum from the VA Records Management Center, VA has been unable to locate the Veteran's service treatment records for that period of service. Nevertheless, the Veteran is competent to report that he received treatment for hypertension during that period of active duty. Layno v. Brown, 6 Vet. App. 465, 470 (1994). Furthermore, his assertion is consistent with contemporaneous records documenting other symptomatology related to heart disease, including the February 2000 treatment report by Dr. S.S., which noted that a July 1998 (in-service) episode of dizziness was evidence of presyncope, which Dr. D.R., in a March 2016 opinion, related to the subsequent diagnosis of frequent premature ventricular contractions. Considering the consistency, the Board finds credible the Veteran's assertion of in-service treatment for hypertension. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In light of the Veteran's credible testimony, as well as the records from Dr. S.S. and the March 2016 opinion from Dr. D.R., the Board finds that there is probative evidence of an in-service incurrence of heart disease.

3. Nexus

The March 2016 medical opinion by Dr. D.R. relates the Veteran's current diagnoses to his in-service symptomatology, and provides a fully supportive rationale. Dr. D.R. properly accepted as true the Veteran's reports of his in-service hypertension treatment, and concluded that the current hypertension had its onset in service. He also found that the premature ventricular contractions first manifested during the Veteran's in-service episode of dizziness, based on the timing of his subsequent diagnosis and the fact that premature ventricular contractions cause that type of symptomatology. He noted no evidence that the Veteran's heart disease preexisted service. The Board finds the March 2016 opinion to be probative, as it is based on accurate facts and sound reasoning. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

		4. Contravening evidence

The Board acknowledges that there are medical opinions of record that reach negative conclusions concerning the relationship of the Veteran's heart disease to service, but finds these opinions to lack probative value. Id. 

The September 2014 opinion from Dr. J.M. declined to consider the Veteran's competent lay assertions of in-service hypertension treatment, or Dr. S.S.'s treatment records noting the Veteran's July 1998 episode of dizziness. As it failed to consider all relevant facts, it was not based on an accurate history of the Veteran's symptomatology, and is not probative. Id. 

In her September 2016 opinion Dr. L.T.C. improperly made credibility determinations concerning the Veteran's assertions, despite the Board's instruction in its June 2015 remand that the Veteran's statements should be considered credible. She attempted to avoid the conflict by initially stating that she accepted the Veteran's assertion of in-service treatment as credible, but then implicitly contradicted that acceptance by relying on the lack of "any objective, medically-based, clinical evidence" of hypertension treatment in the Veteran's service treatment records (despite the fact that VA has been unable to obtain those treatment records, to find that hypertension did not begin during service). The September 2016 opinion is not probative of the question of a nexus between the current disability and the Veteran's in-service symptomatology. Id.

	C. Conclusion

Service connection is warranted, as there is evidence of a current diagnosis of heart disease (hypertension and premature ventricular contractions), an in-service onset of both of those conditions, and a relationship between the in-service symptomatology and the current diagnoses.


ORDER

Entitlement to service connection for heart disease is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


